

 SCON 7 ENR: Authorizing the printing of the 26th edition of the pocket version of the Constitution of the United States.
U.S. Senate
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
			 nineteenS. CON. RES. 7IN THE SENATE OF THE UNITED STATESApril 9, 2019Agreed toCONCURRENT RESOLUTIONAuthorizing the printing of the 26th edition of the pocket version of the Constitution of the
 United States.1.Pocket version of the Constitution of the United States(a)In generalThe 26th edition of the pocket version of the Constitution of the United States shall be printed as a Senate document under the direction of the Joint Committee on Printing.(b)Additional copiesIn addition to the usual number, there shall be printed the lesser of—(1)480,500 copies of the document, of which 255,500 copies shall be for the use of the House of Representatives, 200,000 copies shall be for the use of the Senate, and 25,000 copies shall be for the use of the Joint Committee on Printing; or(2)such number of copies of the document as does not exceed a total production and printing cost of $226,250, with distribution to be allocated in the same proportion as described in paragraph (1), except that in no case shall the number of copies be less than 1 per Member of Congress.(c)DistributionThe copies of the document printed for the use of the House of Representatives and the Senate under subsection (a) shall be distributed in accordance with—(1)a distribution plan approved by the chair and ranking minority member of the Committee on House Administration of the House of Representatives, in the case of the copies printed for the use of the House of Representatives; and(2)a distribution plan approved by the chair and ranking minority member of the Committee on Rules and Administration of the Senate, in the case of the copies printed for the use of the Senate.Secretary of the SenateClerk of the House of Representatives